DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                        MARTHA RODRIGUEZ,
                            Appellant,

                                    v.

              AMERICAN HOME MORTGAGE SERVICING,
                           Appellee.

                              No. 4D18-797

                          [November 8, 2018]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Joel T. Lazarus, Judge; L.T. Case No. CACE 08045221.

  Martha Rodriguez, Pembroke Pines, pro se.

  Heidi J. Bassett of Bassett Law Firm, P.A., Tampa, for appellee.

PER CURIAM.

  Affirmed.

MAY, LEVINE and KLINGENSMITH, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.